DAIIGAN, C. J.
The plaintiff iu error was tried and convicted of the murder of Ellen, a slave. During the progress of the trial a bill of exceptions was taken which shows there was no direct proof implicating the accused in the commission of the crime, but various circumstances were proved tending to show that he was the guilty agent. It appeared that the deceased and the accused had been seen together on the day the homicide was committed, going apparently in the direction of the church, and he had been seen afterwards to return alone. It was, however, shown that he did not intend going all the way to the church, but intended to accompany her a part of the way only. The dead body was found about half a mile from the road leading to the church, in an old field and apparently murdered. The tracks of two persons were discovered leading from the road to the place where the body was found. The impress of one was that of a shoe; the other the track of a bare foot. Indications of a violent struggle were visible near the place where the body was discovered, and a single track was 'discovered leading off from the body. This was á shoe track, which after proceeding some distance was changed to the track of a bare foot. The prisoner was bare foot when he returned and also when he left home. He did not attempt to conceal himself, but returned to the plantation and was engaged in his ordinary business when arrested. Several witnesses who had examined the tracks near the dead body testified that they corresponded with the tracks of the prisoner. The prosecutor then offered a witness to prove that the deceased and the prisoner were husband and wife, and about a year previous to the homicide they had quarreled and separated, but it was not shown that there had been any quarrels between them since the separation, or that they ever were reconciled. To this testimony thus offered the prisoner objected, but his objection was overruled. This evidence was exceedingly remote and entitled to but little weight from the jury in coming to a conclusion as to the guilt or innocence of the prisoner, but we cannot say that the court erred in admitting it. When it is shown that a crime has been committed and the circumstances point to the accused as the guilty agent, then proof of a motive to commit the offence, though weak and inconclusive evidence, is nevertheless admissible.— 1 Stark. Ev. 502; Wills on Presump. Ev. 56. On the other *454hand, the total absence of all motive or reason why the accused should do the act, must always operate strongly in his favor, when the inquiry is whether the accused perpetrated the deed .and the evidence to prove his guilt is circumstantial only. But it must be apparent, that if a motive be evidence in such cases to be weighed by the jury, then evidence tending to prove the existence of the motive cannot be rejected. It may, however, he well to remark that a jury cannot be too-cautious in attaching importance to such evidence, for if the motive itself is a .weak-and inconclusive circumstance, how much less conclusive is the evidence which only tends to prove the existence of the motive? • Such evidence, however, cannot be wholly rejected— it must go to the jury, but they should be guarded as to the importance they attach to it. The -testimony objected to shows that the prisoner and the deceased had lived together as husband and wife, but about a year before the homicide had quarreled and separated, and there .was no .proof to show that their relations had been restored, or that a reconciliation between them had ever taken place. The evidence therefore tended to prove a state of ill feeling or hatred, from which not unfrequently-springs the spirit of revenge for either fancied or , real wrongs. Had there been no other circumstance implicating the .accused as the guilty agent, such proof could have had no legitimate influence and might well have been rejected: But as other circumstances did exist pointing to the prisoner as the perpetrator of the crime, the court violated no rule of law in admitting it to go to the jury. It is, however, urged that if two quarrel and subsequently are reconciled to each other, that the law will not presume that malice exists between them. This is • true, and the law probably would not have presumed malice -or even ill feeling between the prisoner and the deceased from their former relations and their quarrel and separation. But there is a wide difference between the presumptions.of law and the presumptions of fact. The law draws no presumption or inference hut from facts, which, unexplained, are conclusive of guilt. But presumptions of fact are to be drawn by (he jury, and every fact that tends to prove the guilt, or to prove any fact that is evidence of guilt, however conclusive such fact may be, is admissible evidence. The prisoner could have destroyed the entire weight of this evidence by'proving that subsequent .to his *455quarrel and separation from the deceased, a reconciliation had taken place, if indeed such had been the case. This, however, he did not attempt to do, but relied on his objection to the competency of the evidence. We are unable to say that it was improper to admit it under the circumstances of this case, and consequently the judgment must be affirmed and sentence of death be here pronounced against the prisoner upon the verdict, in accordance with the statute.